*189OPINION
ROBERTS, Judge.
The offense is forgery; the punishment, five years. Appellant was placed on probation for this period.
Following entry of judgment, appellant timely filed a motion for new trial. Subsequently, but on the same day, appellant filed a notice of appeal. There is no indication that any action was taken by the trial court on the motion for new trial.
Appellant’s notice of appeal was premature and ineffective. This Court is now without jurisdiction to entertain the appeal and the appeal must be dismissed. Menasco v. State (No. 46,222, June 13, 1973), motion to reinstate the appeal denied (No. 46,222, July 3, 1973).
For good cause, the trial court may still permit the giving of notice of appeal, and in such event, proceedings may then be had in the trial court pursuant to Article 40.09, Vernon’s Ann.C.C.P. See Article 44.08(e), V.A.C.C.P.
The appeal is dismissed.